United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 19, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60309
                           Summary Calendar



JIMMY CULBERT,

                                      Plaintiff-Appellant,

versus

RICHARD PENNINGTON, Director of Inmate Legal Assistance, in his
official capacity; VALERIE S. BURCHFIELD, ILAP Staff, Unit 29
Law Library,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:02-CV-156
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Jimmy Culbert, Mississippi prisoner # R-2343, appeals the

district court’s grant of summary judgment for the defendants and

dismissal of his 42 U.S.C. § 1983 action.

     Culbert argues for the first time on appeal that defendant

Burchfield maliciously intended to harm him and deliberately

failed to mail his pleading timely and that Burchfield denied

other inmates their constitutional rights.    We do not address


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60309
                                 -2-

these arguments because Culbert is raising them for the first

time in this appeal.    See Leverette v. Louisville Ladder Co., 183

F.3d 339, 342 (5th Cir. 1999).

     Culbert contends that the district court erred in granting

summary judgment without first allowing him to conduct discovery.

He also contends that the magistrate judge erred in denying his

requests for appointment of counsel.   Culbert has not shown that

the magistrate judge abused his discretion in denying Culbert’s

requests for discovery and appointed counsel.    See King v. Dogan,

31 F.3d 344, 346 (5th Cir. 1994); Ulmer v. Chancellor, 691 F.2d

209, 212 (5th Cir. 1982).

     Culbert argues that the district court erred in granting

summary judgment in favor of Burchfield because she caused his

motion for rehearing to be untimely filed and thereby denied him

access to the courts.   Culbert’s motion was not denied because

Burchfield failed to timely mail the pleading.   Rather, the

motion was denied because the court did not apply the mailbox

rule.   The district court did not err in granting summary

judgment because there was no genuine issue as to any material

fact, and Culbert failed to show that Burchfield’s actions denied

him access to the courts or caused him injury.     Richardson v.

McDonnell, 841 F.2d 120, 121-22 (5th Cir. 1988).

     Accordingly, the judgment of the district court is AFFIRMED.